         Case 2:19-cv-02156-MCE-KJN Document 15 Filed 01/28/21 Page 1 of 2


 1   SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     MELISSA D. BICKEL, Senior Deputy City Attorney (SBN 209914)
 2   mbickel@cityofsacramento.org
     CITY OF SACRAMENTO
 3   915 I Street, Room 4010
     Sacramento, CA 95814-2608
 4   Telephone: (916) 808-5346
     Facsimile: (916) 808-7455
 5
     Attorneys for the CITY OF SACRAMENTO and MARC LEE
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11    SHARP INSPECTION GROUP, INC.;                        Case No.: 2:19-cv-02156-MCE-KJN
      ROBERT SHARP; and FRED SHARP,
12                                                         STIPULATION AND ORDER TO
                                                           DISMISS (FRCP 41); ORDER
13                     Plaintiffs,                         THEREON

14            vs.

15    CITY OF SACRAMENTO, a Public Entity;
      and MARC LEE, an individual,
16

17                     Defendants.

18        It is hereby stipulated between Plaintiffs SHARP INSPECTION GROUP, INC.,

19   ROBERT SHARP and FRED SHARP, and Defendants CITY OF SACRAMENTO and

20   MARC LEE, by and through their respective counsels of record, that the above captioned

21   action, SHARP INSPECTION GROUP, INC., et al. v. CITY OF SACRAMENTO, et al.,

22   Case No. 2:19-cv-02156-MCE-KJN is dismissed, with prejudice. It is further stipulated that

23   each side is to bear their own costs and attorney’s fees.

24   DATED: December 17, 2020                         SUSANA ALCALA WOOD,
                                                      City Attorney
25

26                                            By:     /s/ Melissa D. Bickel       ____
27                                                    MELISSA D. BICKEL
                                                      Senior Deputy City Attorney
28                                                    Attorneys for the
                                                      CITY OF SACRAMENTO and MARC LEE
                                                     1
                    STIPULATION AND ORDER TO DISMISS (FRCP 41); ORDER THEREON
     972061
         Case 2:19-cv-02156-MCE-KJN Document 15 Filed 01/28/21 Page 2 of 2


 1   DATED: December 17, 2020                          THORNTON DAVIDSON, P.C.
 2

 3                                              By: ___/s/ Thornton Davidson________________
                                                       THORNTON DAVIDSON (SBN 166487)
 4                                                     2025 West Shaw Ln., Ste. 101-C
                                                       Fresno, CA 93711
 5
                                                       Tel.: (559) 476-5066
 6                                                     Fax.: (559) 421-0368
                                                       Attorneys for
 7                                                     SHARP INSPECTION GROUP, INC.,
                                                       ROBERT SHARP AND FRED SHARP
 8

 9
                                                   ORDER
10

11           In accordance with the foregoing stipulation, and good cause appearing, this action is

12   hereby dismissed, with prejudice, each side to bear its own costs and attorney’s fees. The

13   matter having now been concluded in its entirety, the Clerk of Court is directed to close the

14   file.

15           IT IS SO ORDERED.

16   Dated: January 11, 2021
17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
                     STIPULATION AND ORDER TO DISMISS (FRCP 41); ORDER THEREON
     972061
